247 F.2d 556
The CINCINNATI GAS & ELECTRIC COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent,City of Lancaster, Ohio, Intervenor,Ohio Fuel Gas Company, Intervenor,Dayton Power and Light Company, Intervenor.
No. 13557.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1957.
Decided June 20, 1957.
Petition for Rehearing Denied September 9, 1957.

Mr. Walter E. Beckjord, Cincinnati, Ohio, with whom Mr. Valentine B. Deale, Washington, D. C., was on the brief, for petitioner.
Mr. Howard E. Wahrenbrock, Asst. Gen. Counsel, Federal Power Comm., Washington, D. C., with whom Messrs. Willard W. Gatchell, Gen. Counsel, Federal Power Comm., C. Louis Knight and David S. Lichtenstein, Attys., Federal Power Comm., Washington, D. C., were on the brief, submitted on the brief, for respondent.
Mr. Edward H. Laylin, Columbus, Ohio, of the bar of the Supreme Court of Ohio, pro hac vice, by special leave of Court, with whom Mr. John Peyton Randolph, Washington, D. C., was on the brief, submitted on the brief for intervenor, Ohio Fuel Gas Co.
Messrs. Julian de Bruyn Kops and Roy D. Boucher, Dayton, Ohio, were on the brief for intervenor, City of Lancaster, Ohio. Mr. Frederick C. Wellington, Dayton, Ohio, also entered an appearance for intervenor, City of Lancaster, Ohio.
Messrs. Julian de Bruyn Kops and Roy D. Boucher, Dayton, Ohio, were on the brief for intervenor, The Dayton Power and Light Co. Mr. Frederick C. Wellington, Dayton, Ohio, also entered an appearance for intervenor, The Dayton Power and Light Co.
Before WILBUR K. MILLER, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Cincinnati Gas & Electric Company seeks review and modification of an order of the Federal Power Commission which permitted Ohio Fuel Gas Company, from which it purchases natural gas, to introduce into its demand-commodity rate structure a contract demand long-term billing commitment provision.


2
In Cincinnati Gas & Electric Co. v. Federal Power Comm., 1957, 100 U.S. App.D.C. ___, 246 F.2d 688, this petitioner and its subsidiary attacked a similar order issued with respect to their principal supplier, Central Kentucky Natural Gas Company, on the same grounds asserted here. We held they were not aggrieved by the order and, for that reason, dismissed their petition. This case, being in all respects identical with that one, is controlled by it.


3
Petition dismissed.